Title: The Commissioners to Vergennes, 17 July 1778
From: First Joint Commission at Paris,Adams, John,Lee, Arthur,Franklin, Benjamin
To: Vergennes, Charles Gravier, Comte de


     
      Sir
      Passy, July 17. 1778
     
     We herewith communicate to your Excellency a Resolution of Congress relative to the Treaties, which we request may be laid before the King. Thereby his Majesty will perceive the unfeigned Sentiments of that Body, as well as those of the whole American People, whose Hearts the King has gained by his great Benevolence towards them, manifested in these Treaties, which has made so deep an Impression on their Minds, that no Time will efface it. We are, with great Respect, your Excellency’s most obedient and most humble Servants
     
      B Franklin
      Arthur Lee
      John Adams
     
    